Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is response to remarks and amendments filed on 17 June, 2022
Claims 1-20 are pending.
Claims 1, 19 and 20 have been amended.
Response to Arguments
Double Patenting
Regarding the nonstatutory double patenting rejection, Applicant argues that the current amendment to independent claims 1, 19-20 of the instant application (i.e. the limitation “receiving a second content request associated with the document”), negates the double patenting rejection. Examiner respectfully disagrees. While the filed amendment does contribute to distinguishing between the examined claim and the patented claim, however, it does not distinguish it to the extent that an obviousness double patenting rejection would not be applicable anymore as the claims would still continue to be an obvious variant of the patented claim, the difference being that in the instant application, the first and the second request are now tied to a same document. Therefore, the rejection is maintained.

35 USC § 102
Regarding amended claims 1, 19 and 20, Applicant argues that Rosenberg does not teach the amended claim limitation (i.e. the limitation “receiving a second content request associated with the document”). Examiner finds the argument persuasive and a new ground of rejection is presented herewith.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 (hereafter “examined claim”) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,076,005. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious variants of the claims in patent 11,076,005.
Examined Claim 1
Patent 11,076,005 Claim 1
A computer-implemented method comprising: receiving, using at least one processor, a first content request; associating a user-access identifier from a database with a first portion of data from the first content request based upon, at least in part, a second portion of the data from the first content request; storing the first portion of data from the first content request and the user-access identifier within a memory system; receiving a second content request associated with the document; generating a user-identifier tag based upon, at least in part, the user-access identifier stored in the memory system, the first portion of data from the first content request, and a first portion of data from the second content request; and providing a response to the second content request, the response including the user-identifier tag.
A computer-implemented method comprising: receiving, using at least one processor, a first content request; associating a pre-defined user-access identifier from a database with a first portion of data from the first content request based upon, at least in part, a second portion of the data from the first content request, wherein the first portion of data identifies a computing device that issued the first content request and the second portion of data identifies a user of the computing device that issued the first content request, wherein the pre-defined user-access identifier is a private key; storing the first portion of data from the first content request and the user-access identifier within a memory system; generating a second content request without including any information that identifies the user of the computing device; receiving the second content request that does not include information that identifies the user of the computing device that issued the second content request; generating a user-identifier tag configured to track the user's browsing activity based upon, at least in part, the user-access identifier stored in the memory system, the first portion of data from the first content request, and a first portion of data from the second content request, wherein the user-identifier tag generated for each second content request includes a generic tag identifier common to each user-identifier tag; and providing a response to the second content request, the response including the user- identifier tag, wherein providing the response to the second content request includes sending the response to the second content request to a requesting computing device for storage in a memory of the requesting computing device and wherein the user-identified tag provided in the response to the second content request includes a directive configured to revalidate the user-identifier tag within storage of the requesting computing device.


Examined claim 1 recites similar limitations in patent 11,076,005 claim 1. However, the patent claim 1 has further limiting aspects of using private keys, tracking user browsing history and revalidating the user-identifier tag. But, it would have been obvious to broaden patent claim 1 because omitting the further limiting limitations is an obvious variation. 
Examined claims 2-20 recite similar limitations as patent 11,076,005 claims 2-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10-11, 13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al (US 6,073,241), in view of Steele et al (US 2006/0200425).


Regarding claim 1, Rosenberg fig.1 teaches a computer-implemented method comprising: 
receiving, using at least one processor, a first content request (claim 1 discloses identifying a first request from a web browser); 
associating a user-access identifier from a database with a first portion of data from the first content request based upon, at least in part, a second portion of the data from the first content request (col.5 lines 1-15, col.7 lines 20-40, claim 1 and 4 discloses assigning a unique identification code stored in a database (user-access identifier) stored in a data structure along with associating information of the initial request including user name (i.e. first portion of the data) and password (i.e. second portion of the data); 
storing the first portion of data from the first content request and the user-access identifier within a memory system (col.7 lines 20-40 provides that the user name (first portion of data) and unique identification code (identifier) are loaded into the data structure of fig.7 (memory system)); 
receiving a second content request (col.7 lines 29-32 and claim 1 provides that subsequently the same browser visits the server, and a second request occurs (second content request)); 
generating a user-identifier tag based upon, at least in part, the user-access identifier stored in the memory system, the first portion of data from the first content request, and a first portion of data from the second content request (col.7 lines 20-40 and claim 1 discloses demographic information (user-identifier tag) is returned (generating) based on identifying the individual browser using the unique identification code (identifier), since the corresponding individual, tracked by user name, is identified (first portion of data from the first content request) and the identification of the browser using the unique identification code in the subsequent second request (a first portion of data from the second content request); 
and providing a response to the second content request, the response including the user-identifier tag (col.7 lines 41-45 and claim 1 discloses a customized response is then provided to the second request, using the demographic information returned (user-identifier tag).
Rosenberg teaches the above, including receiving a second request (col.7 lines 29-32 and claim 1). However, Rosenberg does not explicitly teach wherein the second request is made to the same document as the first request. However, in a similar field of endeavor, Steele teaches a second content request associated with the document (Steele fig.11 steps 1102-1122 provides that the user can access the same “Access Information Account” through two different requests from the same browser).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the Rosenberg system with the feature taught by Steele, as consumers may not want to take the time to re-enter their personal information at different on-line provider sites. Providers of on-line products or services may therefore benefit from a mechanism which entices consumers to provide their personal information by minimizing the burden on consumers when conducting on-line transactions requiring personal information and by allowing consumers to retain control over the type and amount of information that is released to the provider (Steele [0005]).

Regarding claim 2, wherein the user-identifier tag is generated based upon, at least in part, the user-access identifier when the first portion of data from the second content request matches the first portion of data stored in the memory system (Rosenberg col.7 lines 20-450 discloses the user name (first portion of data) loaded into the data structure of fig.7 (memory system) is used to identify the user have the same user name, identified using the unique identification code (first portion of data from the second content request matches) and subsequently, the customized response using the demographic information is provided (tag is generated)).

Regarding claim 4, wherein the user-access identifier is associated with a user-specific identifier in the database (Rosenberg col.7 lines 23-28 discloses that the unique identification code (user access identifier) is stores in the same data structure of fig.7 having the user name passed to the databased (associated with a user-specific identifier)).

Regarding claim 5, extracting the second portion of data from the first content request (col.7 lines 36-41 discloses that the password is automatically passed (extracting the second portion of data) from the database to the server); matching the second portion of data to a user-specific identifier in the database (Rosenberg col.7 lines 20-40 discloses that the password (second portion of data) is used along with the user name from the database (user specific identifier) for authentication); and identifying the user-access identifier associated with the user-specific identifier from the database (Rosenberg col.3 lines 14-23 and col.7 lines 23-27 discloses that the unique identification code is conveyed (identifying) in the request by the web browser associated with the user making the initial request and providing user name from the database (associated with the user specific identifier)).

Regarding claim 10, encoding the user-access identifier into the user-identifier tag (Rosenberg col.7 lines 1-17 and 42-45 discloses that the browser database program passes information from the data structure back to the server, and is interpreted (encoding) and returned as a customized page using the demographic information (encoding the identifier into the user identifier tag), wherein the user- identifier tag is a content item requested by the second content request (Rosenberg col.7 lines 10-18 and 42-45 discloses that the customized response including the demographic information includes product information (content item) from the page request (second content request)); and embedding the content item into the response to the second content request (Rosenberg col.7 lines 10-18 and 42-45 discloses that the customized response includes the product information requested (embedding the content item into the response).

Regarding claim 11, wherein providing the response to the second content request includes sending the response to the second content request to a requesting computing device for storage in a memory of the requesting computing device (Rosenberg col.4 lines 7-13 and col.7 lines 41-45 discloses that the customized response is provided (sending the response) and sent to the browser operating on the client computer 22 (requesting computing device) which uses its memory 32 to visually present the information received (for storage in a memory)).

Regarding claim 13, wherein the first and second content requests are received in response to a user opening one or more of an email and a web page including the first and second content requests (Rosenberg col.5 lines 1-4, figs. 2 and 4 discloses the requests are received when the client computer requests a page from the server as shown at step 70 of fig.2 and step 90 of fig.4 (opening a web page including the first and second content requests)).

Regarding claim 15, wherein the first portion of data from each of the first and second content requests includes access-specific information (Rosenberg col.7 lines 1-9 discloses that the first portion of data includes user name and unique identification code conveyed as part of the request, shown in the data structure of fig.7 (access specific information)).

Regarding claim 16, wherein the access-specific information includes one or more of an IP address of the requesting computing device, a User Agent string of a request header, and timing information (Rosenberg fig.7 and col.7 lines 1-9 discloses that the data structure of fig.7 (access specific information) includes information regarding the user’s last visit to different servers (timing information)).

Regarding claim 17, wherein one or more of the first and second content requests includes a request for one or more of a font, an image, a text file, a video file, or an audio file (Rosenberg col.9 lines 8-17 discloses the request includes loading an image in the browser).

Regarding claim 19, this claim contains limitations similar to those of claim 1, and the same rationale of rejections applies, where applicable.
Regarding claim 20, this claim contains limitations similar to those of claim 1, and the same rationale of rejections applies, where applicable.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al (US 6,073,241), in view of Steele et al (US 2006/0200425), further in view of Jalan et al (US 2013/0166762).

Regarding claim 3, Rosenberg-Steele does not explicitly teach removing one or more of the first portion of data and the user-access identifier from within the memory system when one or more of a pre-defined period of time lapses from the storing of the first portion of data from the first content request and the user- access identifier within the memory system and when the first portion of data from the second content request matches the first portion of data stored in the memory system.
In a similar field of endeavor, Jalan teaches removing one or more of the first portion of data and the user-access identifier from within the memory system when one or more of a pre-defined period of time lapses from the storing of the first portion of data from the first content request and the user- access identifier within the memory system and when the first portion of data from the second content request matches the first portion of data stored in the memory system (Jalan abstract and [0010] provides that a service table entry (user access identifier) is removed in response to an expiration of a timer (period of time elapses) after storing a marker value associated with the service table entry (first portion of data) and adding the service table entry (user access identifier within the memory system).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Jalan for time based removal of data. The teachings of Jalan, when implemented in the Rosenberg-Steele system, will allow one of ordinary skill in the art to manage data storage efficiently. One of ordinary skill in the art would be motivated to utilize the teachings of Jalan in the Rosenberg-Steele system in order to manage services while allowing a server application to be added without interrupting existing service sessions (Jalan [0008]).  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to arrive at the above-claimed invention.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al (US 6,073,241), in view of Steele et al (US 2006/0200425), further in view of Kontio et al (US 2007/0112676).

Regarding claim 6, Rosenberg-Steele discloses extracting the first portion of data from the first content request (col.7 lines 36-41 discloses that the user name is automatically passed (extracting the first portion of data) from the database to the server), but does not explicitly teach generating a first key to associate with the user-access identifier based upon, at least in part, the first portion of data extracted from the first content request; and storing the first key and the user-access identifier within the memory system.
In a similar field of endeavor, Kontio teaches generating a first key to associate with the user-access identifier based upon, at least in part, the first portion of data extracted from the first content request (Kontio [0050] discloses a download token is formed (generating a first key) to control downloading of a content specified by an ID (associated with the user access identifier) using a digital signature (first portion of data extracted from the first content request); and storing the first key and the user-access identifier within the memory system (Kontio [0050] discloses the information is stored as a voucher (within the memory system), the voucher including the download token (key) and ID (user access identifier).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Kontio for generating and storing keys. One of ordinary skill in the art would be motivated to utilize the teachings of Kontio in the Rosenberg-Steele system in order to permit only authorized devices in the network to download content in response to validation of a download token at the distributing computer (Kontio [0050]).  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to arrive at the above-claimed invention.

Regarding claim 7, the Rosenberg-Steele system teaches extracting the first portion of data from the second content request (Rosenberg col.7 lines 36-41 provides that unique identification code is automatically passed (extracting the first portion of data from the second content request) from the database to the server), but does not explicitly teach generating a second key based upon, at least in part, the first portion of data extracted from the second content request.
In a similar field of endeavor, Kontio discloses generating a second key based upon, at least in part, the first portion of data extracted from the second content request ([0049-0050] provides that a download token is formed at a subsequent request using a secondary voucher for secondary content (generating a second key) to control downloading a second content specified by an ID using a certificate issued (first portion of data extracted from the second content request)).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Kontio for generating and storing keys. One of ordinary skill in the art would be motivated to utilize the teachings of Kontio in the Rosenberg-Steele system in order to protect content (Kontio [0050]).  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to arrive at the above-claimed invention.

Regarding claim 8, wherein the user-identifier tag is generated when the second key matches the first key stored within the memory system (Kontio [0054] discloses that the content key is recovered (user identifier tag is generated) when the key token included in the boucher for the second content (second key) is matched with the device ID in the key token (first key stored)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the Rosenberg-Steele system to include matching of first and second keys in order to gain the advantage of protecting the content using vouchers for matching the key token provided to the devices (Kontio [0054]).

Regarding claim 9, wherein each of the first and second keys are an MD5 hash of the first portion of data extracted from each of the first and second content requests (Kontio [0231-0232] discloses that the download tokens are generated (first and second keys) using RSA message digest/MD5 (hash) to evaluate message authenticity of the data (first portion of the data extracted). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the Rosenberg-Steele system to include MD5 as disclosed by Kontio, in order to gain the advantage of using algorithms for message authentication to ensure the integrity of the data (Kontio [0232]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al (US 6,073,241), in view of Steele et al (US 2006/0200425), further in view of Fernandez (US 2012/0035994).

Regarding claim 12, Rosenberg-Steele does not explicitly disclose wherein the user-identified tag provided in the response to the second content request includes a directive configured to revalidate the user-identifier tag within storage of the requesting computing device [must revalidate].
In a similar field of endeavor, Fernandez teaches wherein the user-identified tag provided in the response to the second content request includes a directive configured to revalidate the user-identifier tag within storage of the requesting computing device [must revalidate] (Fernandez [0108] discloses that a cache control header of the response message sent to a multimedia player (second content request) includes a “must revalidate” value (directive configured to revalidate) so that the cache devices do not transmit expired content (user identifier tag) without first revalidating it with the server.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the Rosenberg-Steele system to include a directive configured to revalidate as disclosed by Fernandez, in order to gain the advantage of accomplish objectives including insertion of advertising when an amount of time has elapsed (Fernandez [0108]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al (US 6,073,241), in view of Steele et al (US 2006/0200425), further in view of Garcia et al (US 2006/0047571).

Regarding claim 14, Rosenberg-Steele does not explicitly teach wherein a user-specific identifier is associated with each individual listed in a target list.
In a similar field of endeavor, Garcia teaches wherein a user-specific identifier is associated with each individual listed in a target list (Garcia [0008] and [0094] discloses consumer target identifiers (identifier is associated with each individual) are used to produce a resultant target list).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the Rosenberg-Steele system to include identifiers in a target list as disclosed by Garcia, in order to gain the advantage of storing a table of consumer information such as IP address, to keep track of preferences corresponding to demographic information (Garcia [0007]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al (US 6,073,241), in view of Steele et al (US 2006/0200425), further in view of Erhard et al (US 2010/00123550).

Regarding claim 18, Rosenberg-Steele does not explicitly teach wherein the user-identifier tag generated for each second content request includes a generic tag identifier common to each user-identifier tag.
In a similar field of endeavor, Erhard teaches wherein the user-identifier tag generated for each second content request includes a generic tag identifier common to each user-identifier tag (Erhard claim 23 and [0038] provides that responsive to a request containing a root tag (tag generated for each second content request) a learning resource is exported including a generic tag 20, used to transform resource metadata out of the generic format (generic tag identifier common to each user identifier tag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the Rosenberg-Steele system to include a generic tag identifier as disclosed by Erhard, in order to gain the advantage of using generic tags instead of semantic tags, since generic tags are used to store key value pairs representing real information, rather than semantic information (Erhard [0038]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.R/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459